Citation Nr: 1454170	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  12-20 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for diabetes mellitus.

3. Entitlement to service connection for bilateral leg amputation.

4. Entitlement to service connection for a congestive heart condition.

5. Entitlement to special monthly compensation based on aid and attendance/ housebound.

6. Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney
ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1962 to June 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, in pertinent part, denied service connection for bilateral hearing loss, diabetes mellitus, bilateral leg amputation and a congestive heart condition.  The rating decision also denied entitlement to a TDIU and special monthly compensation based on aid and attendance/housebound.

The issues of entitlement to service connection for diabetes mellitus, bilateral leg amputation, a congestive heart condition and entitlement to a TDIU and special monthly compensation based on aid and attendance/housebound are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in favor of the Veteran, bilateral hearing loss is the result of in-service noise exposure.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In light of the favorable action taken by the Board, no further discussion of the VCAA is warranted in this case as any deficiency has been rendered moot.

Legal Criteria

Service connection will be granted for disability resulting from an injury or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

For the purposes of applying the laws administered by VA, the thresholds for normal hearing are between 0 and 20 decibels, and higher thresholds show some degree of hearing loss.  Hensley at, 157.  Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  See 38 C.F.R. § 4.85(a) (2014).

In adjudicating claims, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Factual Background and Analysis

The Veteran contends that his bilateral hearing loss is the result of noise exposure during military service.  Specifically, he contends that his military occupation specialty (MOS) as an aircraft mechanic exposed him to excessive noise from aircrafts.  He also was exposed to noise from rivet guns as a mechanic.  He reported that he was not provided ear protection during service.  

A DD Form-214 reflects that a military occupational specialty of aircraft mechanic, a position consistent with noise exposure.

In light of the above evidence, the Board finds that the Veteran's own statements, coupled with the service records, demonstrate exposure to noise during service.  38 U.S.C.A. § 1154(a),(b).  Accordingly, such in-service noise exposure is established.

Having conceded in-service noise exposure, the question for consideration is whether the Veteran's currently diagnosed bilateral hearing loss is related to such in-service exposure.

The service treatment records are absent findings, complaints of, or treatment for bilateral hearing loss.  The Veteran had audiological examinations at entrance into military service in June 1962, for flying duty in February 1965 and at separation from service in April 1966.  Although the June 1962 audiological examination was conducted using the whisper test, the February 1965 and June 1966 audiological examinations demonstrate normal hearing acuity.  The Board notes that prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association ("ASA").  Since November 1, 1967, those standards have been set by the International Standards Organization ("ISO")-American National Standards Institute ("ANSI").  As the audiological examinations pre-dated October 1967, the audiometric data have been appropriately converted to ISO units.  A review of the converted data fail to demonstrate hearing loss.

Post-service treatment record first note complaints of hearing loss in private treatment records dated in January 2011.  At that time, the appellant reported that hearing loss began during service.  It was noted that his post-discharge employment history included building airplanes, making candy, working in a warehouse and working as a foreman at a soda distribution center.  The appellant reported loud noise exposure at all post-service jobs, with reportedly no hearing protection.  Following examination, the physician diagnosed binaural hearing loss.  The physician determined that, after reviewing the Veteran's reported service and post-discharge history, it was at least as likely as not that his hearing loss was initiated by his exposure to hazardous noise while in service.

The Veteran was afforded a VA examination in November 2011.  He reported that hearing loss had existed since 1966.  He again reported a number of post-service occupations.   Following examination the examiner diagnosed bilateral high frequency hearing loss.  The examiner determined that the appellant's hearing loss was not likely caused by or a result of an event in military service.  She noted that a change in hearing thresholds was not noted during military service and did not exist prior to service.  She further opined that currently measured hearing loss was at least as likely as not related to post-discharge noise exposure and presbycusis.  

The Veteran provided a private opinion from a doctor of osteopathic medicine dated in May 2012.  The physician noted that the appellant was exposed to continuous jet engine noise exposure during military service.  He determined that the Veteran's audiogram was consistent with the loud noise exposures in military service causing noise induced injury to the appellant's hearing cells.

After a review of the evidence, the Board finds that service connection for bilateral hearing loss is warranted.

The Veteran is competent to describe what he experienced in service.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2). 

The Board also finds the Veteran's statements with respect to his continuity of symptomatology to be credible.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In making this determination, the Veteran has confirmed in-service noise exposure, and his description of in-service noise exposure is consistent with the circumstances of his service.  He has consistently stated that he experienced hearing loss during and since service.  There is no persuasive evidence of record indicating that the Veteran's statements are not credible.

Therefore, in light of the Veteran's established in-service noise exposure, his current bilateral hearing loss disability for VA purposes and his competent and credible reports of a continuity of symptomatology of hearing problems since service, the Board finds that the evidence weighs in favor of the Veteran's claim.

Regarding the medical opinions of record, the Board finds that they are all slightly incomplete.  In this regard, the January 2011 private physician provided a positive nexus opinion, but failed to provide a rationale to support her conclusion.  The November 2011 provided a negative opinion however; it was based upon the Veteran having normal hearing at separation from service, which is not entirely dispositive in determining service connection for hearing loss.  Moreover, she did not provide a rationale for her opinion that hearing loss was due to post-service noise exposure.  Lastly, although the May 2012 private physician determined that bilateral hearing loss was related to service, he failed to consider the appellant's post-service noise exposure.

In view of the foregoing, and in consideration of the credible lay testimony, the Board finds that the evidence is at least in equipoise regarding the question of whether the Veteran's current bilateral hearing loss is the result of military service.  In cases where the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990). 

Thus, resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral hearing loss is warranted. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.  


REMAND

The Veteran contends that his diabetes mellitus, bilateral leg amputation, and congestive heart condition were caused by his exposure to chemical solvents, to include trichloroethylene, while stationed at the Tinker Air Force Base as an aircraft mechanic.  The appellant's DD-214 shows a military occupation specialty of aircraft mechanic and he has submitted articles regarding the effects of trichloroethylene and use of the solvent at Tinker Air Force Base.  The Board will resolve doubt and accept that the Veteran had exposure to such chemical and/or other similar solvents in service.  

A review of the claims file demonstrates that the Veteran has not been afforded a VA examination to evaluate the disabilities on appeal.  As there is an indication that the disabilities may be related to exposure to a chemical solvent, a VA examination should be provided on remand.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board notes that the Veteran has submitted an opinion from a private physician dated in May 2012 that finds the currently claimed diabetes mellitus bilateral leg amputation, and congestive heart disease to be related to the in-service chemical exposure.  However, the opinion seemed to be based entirely on general scientific evidence without consideration of the Veteran's own medical history.  For example, there was no consideration of whether the Veteran has a family history of diabetes mellitus or heart disease.  Therefore, the opinion is not sufficient to enable a grant of the claim at this time.  The Veteran is welcome to supplement the record with additional explanation from that physician or any other treatment provider, as he so chooses.

The Board notes that the Veteran's claims of entitlement to a TDIU and special monthly compensation based on aid and attendance are inextricably intertwined with the issues being remanded and thus the Board will defer consideration of the appeal with regard to entitlement to a TDIU and special monthly compensation based on aid and attendance.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered). 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the etiology of his diabetes mellitus and bilateral leg amputation.  The claims file including this remand, must be reviewed by the examiner and such review should be noted in the examination report.

Following examination of the Veteran, the examiner should provide an opinion for the following:

a. Is it at least as likely as not (50 percent or greater probability) that the Veteran's diabetes mellitus had its onset during military service or is otherwise related to such service, to include as due to exposure to trichloroethylene and other solvents?

b. Is it at least as likely as not (50 percent or greater probability) that the Veteran's bilateral leg amputation is related to military service, to include as due to exposure to trichloroethylene and toher solvents?

The examiner should specifically discuss the articles of record regarding trichloroethylene; the March 2012 private opinion, as well as the Veteran's lay evidence.

A complete rationale must be provided for all opinions expressed.  If an opinion cannot be provided without resort to speculation, the examiner should provide reasons why this is so; and state whether the inability to provide the needed opinion is due to the limits of medical knowledge of missing evidence.

3. Schedule the Veteran for a VA examination with a cardiologist to determine the etiology of his congestive heart condition.  The claims file including this remand, must be reviewed by the examiner and such review should be noted in the examination report.

Following examination of the Veteran, the examiner should provide an opinion for the following:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's congestive heart condition had its onset during military service or is otherwise related to such service, to include as due to exposure to trichloroethylene and other solvents?

The examiner should specifically discuss the articles of record regarding trichloroethylene; the March 2012 private opinion, as well as the Veteran's lay evidence.

A complete rationale must be provided for all opinions expressed.  If an opinion cannot be provided without resort to speculation, the examiner should provide reasons why this is so; and state whether the inability to provide the needed opinion is due to the limits of medical knowledge of missing evidence.

4. Thereafter, readjudicate the issue on appeal. If the benefit remains denied, issue a supplemental statement of the case (SSOC). Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


   
______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


